NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-2520-13T3

DAVID W. OPDERBECK,
                                      APPROVED FOR PUBLICATION
     Plaintiff-Respondent,
                                          August 18, 2015

v.                                      APPELLATE DIVISION

MIDLAND PARK BOARD OF EDUCATION,

     Defendant-Appellant.
___________________________________

         Argued December 17, 2014 – Decided August 18, 2015

         Before Judges Fuentes, Ashrafi, and O'Connor.

         On appeal from Superior Court of New Jersey,
         Law Division, Bergen County, Docket No.
         L-8571-13.

         Stephen R. Fogarty argued the cause for
         appellant (Fogarty & Hara, attorneys; Mr.
         Fogarty, of counsel and on the brief; Amy E.
         Canning, on the brief).

         David W. Opderbeck, respondent, argued the
         cause pro se.

         Carl Tanksley argued the cause for amicus
         curiae New Jersey School Boards Association
         (Cynthia J. Jahn, General Counsel, attorney;
         Ms. Jahn and John J. Burns, on the brief).

         Paul E. Griggs argued the cause for amicus
         curiae New Jersey Association of School
         Business   Officials  (Sciarrillo,   Cornell,
         Merlino,    McKeever  &    Osborne,   L.L.C.,
         attorneys; Mr. Griggs, of counsel and on the
         brief; Blake C. Width, on the brief).
           Emily B. Goldberg argued the cause for
           amicus curiae American Civil Liberties Union
           of New Jersey (McCarter & English, LLP, and
           American Civil Liberties Union of New Jersey
           Foundation, attorneys; Ms. Goldberg, of
           counsel and on the brief; Roktim Kaushik, on
           the brief).

           The opinion of the court was delivered by

FUENTES, P.J.A.D.

       The Midland Park Board of Education (Board) appeals from

the order of the Law Division permanently enjoining it to "make

available to the public, by posting to its public website, no

later than forty-eight (48) hours before all . . . meetings, the

full   agenda    for    such     meetings,      if    such    agenda    is    posted,

including copies of any appendices, attachments, reports, and

other documents referred to in the agenda[.]"                   (Emphasis added).

The    injunction      exempts     from       this     publication      requirement

documents the Board in good faith believes are "subject to an

enumerated privilege, exemption, or the like" under the Open

Public Records Act (OPRA), N.J.S.A. 47:1A-1 to -13, the Open

Public   Meetings      Act   (OPMA),   N.J.S.A.        10:4-6    to    -21,   or    the

common law right of access.

       Because   the    issues    raised      in     this    appeal    involve     only

questions of law, our review of the Law Division's decision is

de novo.    Saccone v. Bd. of Trs. of the Police & Firemen's Ret.

Sys., 219 N.J. 369, 380 (2014).                    After reviewing the record




                                          2                                   A-2520-13T3
presented by the parties, we reverse.                            The mandate imposed on

the    Board    by    the     Law    Division          in     this      injunction         is     not

supported      by    the     "adequate         notice"        requirements          imposed        on

public bodies by the OPMA.                    We hold the term "agenda," as used

in N.J.S.A. 10:4-8(d), does not impose a legal obligation on

public bodies to provide copies of any appendices, attachments,

reports, or other documents referred to in their agendas.

       Although the issue before us is purely a legal one, a brief

recitation      of     the    dominant           facts      of    this       case       will    help

contextualize our analysis.

                                                 I

       Plaintiff David W. Opderbeck is a professor at Seton Hall

University      School       of    Law     and    a    resident         of   the    Borough       of

Midland Park.         Over the last twelve years, at least one of his

children       has    attended        a       public     school         in    Midland           Park.

Plaintiff and his wife, Susan Opderbeck, attended the May 28,

2013   meeting       held     by     the      Board      to      discuss      certain          school

activities      in     which       their       children          were    involved.               Mrs.

Opderbeck      had    obtained       the       agenda       of    the    meeting         from    the

Board's official website.

       The agenda for the May 28, 2013 meeting consisted of ten

pages.      The      first    part       of   the     agenda      contained         a    statement

claiming "adequate notice" of the meeting had been provided "as




                                                 3                                        A-2520-13T3
specified in the Open Meeting Act[,]" and specifically mentioned

that     notices         had   been      sent        to   "the    HERALD-NEWS,        RECORD,

RIDGEWOOD NEWS, and to the Midland Park Borough Clerk for the

2013 elective year."                After roll call of the members present,

there    were     sections         for     the       Board     Secretary's      Report     and

approval of the minutes for the meetings held on April 9, 2013

and April 30, 2013.                The last item of this part of the agenda

was titled, "Superintendent's Report."

       The    next       section    was    designated,           "Open    to   the   Public."

This part of the agenda was separated into Sections A through L.

The relevant sections here are Section A Personnel, Section B

Finance Committee, Section C Curriculum Committee, and Section I

Personnel       Committee.               Only        these     four      sections     include

references to "attachments" or "appendices" that were not made

available to the public as part of the "agenda" posted on the

Board's website.

       Section       A    Personnel       consists        of   twenty-seven      enumerated

items.       Ten of these agenda items (37.04 percent) include either

the phrase "as per the attached appendix" or "support material

attached."       The following four items represent a sampling of the

total seventeen items listed in Section A Personnel that do not

reference an "attachment" or "appendix":

              3. Approve the reappointment of Dr. Everett
              Schlam, School Physician, for the 2013-2014



                                                 4                                   A-2520-13T3
           school year.       His    yearly     rate   will   be
           $4,500.

           4. Approve the non-tenured reappointment of
           Christopher Swank as the Buildings & Grounds
           Supervisor for the 2013-2014 school year
           (salary to be determined).

           5. Approve the non-tenured reappointment of
           Ristem Sela as the Computer Technician for
           the 2013-2014 school year (salary to be
           determined).

    By contrast, Section A Personnel contains items requesting

the Board's approval that refer to information undisclosed to

the public and acknowledged only by the phrase, "as per the

attached appendix."      There are also items proposing that the

Board   undertake   a   certain   course   of   action,    followed   by    a

reference to a document "which is attached as an appendix."                As

noted earlier, there are a total of ten agenda items in Section

A Personnel that fall into this category.              In lieu of listing

all ten items, we have opted to list the following four specific

items for illustrative purposes only:

           9. Approve the tenured reappointment of all
           Clerks/Secretaries for the 2013-2014 school
           year, as per the attached appendix.

           10. Approve the non-tenured reappointment of
           all Instructional Aides for the 2013-2014
           school year, as per the attached appendix.

           11. Approve the reappointment of all non-
           tenured    full-time    Custodial/Maintenance
           personnel for the 2013-2014 school year, as
           per the attached appendix.




                                    5                              A-2520-13T3
         17. Approve the staff appointments for the
         Extended School Year Program, effective July
         1 - 31, 2013, which is attached as an
         appendix[.]

    Section B Finance Committee contains thirteen individually

numbered items.      Only five items refer to "support material

attached" or "an appendix."      Two of these items are:

         10. Approve the use and rental of the High
         School and Highland School gyms to Hoop
         Heaven, sponsored by Midland Park Continuing
         Education, for Basketball Tournaments to be
         held on Saturday, June 1, 2013 from 8:00
         a.m.   –   9:00   p.m.   (support   material
         attached).

         12. Approve the resolution for equipment
         financing with Global Strategic LLC, which
         is attached as an appendix.

    Section   C     Curriculum   Committee   has   a   total   of   five

enumerated items.     Three items contain a reference to either an

attached "appendix" or "support material":

         1. Approve the following staff members
         requesting   workshop attendance (support
         material attached)[.]

         4. Approve the recommendation of the Interim
         Director of Special Services for the special
         education placements and transportation for
         the summer of 2013, which is attached as an
         appendix.

         5. Approve the proposed overnight trip for
         the high school Track Team to compete in the
         State Championship Meet in Egg Harbor, NJ
         from May 31 - June 1, 2013 (support material
         attached).




                                   6                           A-2520-13T3
     Section     D      Policy    Committee          through    Section     H      Public

Relations Committee did not have anything to report.1                       Section I

Personnel      Committee       listed         the   following      item    for      Board

approval: "Approve the following job descriptions for Advisors

to Activities and Clubs, which are attached as an appendix[.]"

The following list constitutes a representative cross-section of

the over forty different clubs and activities listed:

            7th & 8th Grade Class Advisor
            9th & 10th Grade Class Advisor
            11th & 12th Grade Class Advisor
            Art Club Advisor
            Biology Club Advisor
            Biology Team Advisor
            Chemistry Team Advisor
            Chess Club Advisor
            Choral Advisor – Madrigals
            Drama Advisor
            Drama Producer
            French Club Advisor
            Gay-Straight Alliance Advisor
            High School Newspaper – Panthers' Pause

     Because the Board makes its agendas available to the public

by   posting     them     on     its        official    website,    Mrs.        Opderbeck

contacted the Board's Secretary's Office to request that the

attachments     and     appendices           referred    to    therein     be    equally

electronically       available         on    the    Board's    website.          She   was

advised, however, that the attachments and appendices indicated

1
  The remaining Sections which also did not have anything to
report were Section E Legislative Committee, Section F Buildings
& Grounds Committee, Section G Negotiations Committee, Section J
Liaison Committee, and Section K Old Business.



                                              7                                  A-2520-13T3
in the agenda would not be made available to the public until

after the meeting.         She was further informed that the only means

to obtain these documents was to file a formal written request

under OPRA.       Mrs. Opderbeck requested that a representative of

the Board respond to her concerns via email.

      On May 29, 2013, Dr. Marie Cirasella,                        the Midland Park

Superintendent        of   Schools,   wrote       an   email       to    Mr.    and    Mrs.

Opderbeck in response to the questions raised by Mrs. Opderbeck

"at   last      night's     Board     of       Education      meeting"         concerning

"overnight field trip proposals for the Syracuse and California

band trips."          The Superintendent noted that pursuant to Board

regulation, overnight field trips "should not be approved until

the   school    calendar     has    been    struck."         Due    to    a     number   of

factors, the Board was unable to finalize the school calendar

until April 30, 2013.

      Addressing the concerns raised in the public session of the

May 28, 2013 Board meeting, the Superintendent informed Mrs.

Opderbeck      that    "[t]he   Board      cannot      and   should      not     rely    on

information provided by [B]oard meeting attendees during open

session – it is the school administration's responsibility and

charge to do so."          Superintendent Cirasella ended the email by

reminding      Mrs.    Opderbeck    that    the     trip     proposals         were   again

placed on the agenda for curriculum committee discussion and




                                           8                                      A-2520-13T3
would be brought before the Board for final approval at its

meeting scheduled for June 4, 2013.

     By    email   dated   May    30,       2013,    plaintiff      responded     to

Superintendent     Cirasella     concerning         the   Board's    refusal      to

provide the appendices and attachments noted in the agenda as

supplementary material to specific items.                  Citing Board Bylaw

0164,2 plaintiff advised the Superintendent as follows:

           By withholding from public scrutiny the
           "reports and supplementary materials" that
           are part of the "agenda" as defined by BOE
           By-Law 0164, the Board is not providing
           notice of the agenda "to the extent known"
           to the Board, in violation of the Sunshine
           Law [(OPMA)].     It is a matter of grave
           concern that the Board would withhold such
           information from the public absent the
           limited exceptional procedures specified in
           [the] Sunshine Law.     See N.J.S.A. 10:4-9b.
           Please   confirm   that   the   full  agenda,
           including attachments provided to the Board,
           hereafter will be supplied to the public in
           advance of Board meetings.

     By letter dated June 3, 2013, the Board's General Counsel

informed   plaintiff   that      the    Board   would     not    provide    agenda

attachments to the public prior to the meetings.                  Relying on an

advisory opinion of the New Jersey Attorney General, counsel

2
  Bylaw 0164 is titled, "CONDUCT OF BOARD MEETINGS."        The
relevant section, denoted "Agenda," states: "The Superintendent
shall prepare an agenda of items of business to come before the
Board at each meeting.    The agenda shall be delivered to each
Board member no later than Friday before the meeting and shall
include such reports and supplementary materials as are
appropriate and available." (Emphasis added).



                                        9                                  A-2520-13T3
informed plaintiff "the word agenda refers solely to the list of

items to be discussed or acted upon at the meeting."               The record

shows plaintiff and the Board's counsel attempted to reach a

compromised position without success.

                                       II

                                       A

    The Board argues "there is nothing contained in the OPMA to

suggest the Legislature intended to apply anything other than

the plain, dictionary meaning to the term agenda."                 Absent any

clear direction from the Legislature, the Board argues we should

construe the term "agenda" in N.J.S.A. 10:4-8(d) by its ordinary

meaning.     Harking back to 1975, the year the Legislature adopted

the OPMA, the Board cites the 1975 Webster's New Collegiate

Dictionary, which defines "agenda" as "a list, outline, or plan

of things to be considered."           The Board also cites Black's Law

Dictionary    58   (4th   rev.   ed.   1968),    which   defines    agenda    as

"memoranda    of   things   to   be    done,    as   items   of   business   or

discussion to be brought up at a meeting; a program consisting

of such items."

    Following this approach, the Board urges us to reverse the

Law Division's expansive definition of "agenda," and vacate the

burdensome injunction which imposes obligations to post on its

website supplementary materials never intended to be included




                                       10                             A-2520-13T3
within the definition of "adequate notice" in N.J.S.A. 10:4-

8(d).3

     Plaintiff    argues    that   citing    "a    number   of       dictionary

definitions" in an attempt to ascertain the plain meaning of the

term "agenda" "at best beg[s] the question whether a document

incorporated by reference into a 'list, outline, or plan' is, in

fact, part of the 'list, outline, or plan.'"            Citing a number of

cases    discussing   and   applying   the   contract    law     doctrine     of

"incorporation   by   reference,"4     plaintiff   argues      the   documents


3
  The Board also argues its position before us is supported by
the Supreme Court's decision in Witt v. Gloucester County Board
of Chosen Freeholders, 94 N.J. 422 (1983), and our decision in
Crifasi v. Governing Body of Oakland, 156 N.J. Super. 182 (App.
Div. 1978).     We disagree. Neither one of these opinions
addressed the scope or content of an "agenda" under N.J.S.A.
10:4-8(d).   In Witt, supra, 94 N.J. at 432, the Supreme Court
determined that "a public body that has complied with the annual
notice requirements of N.J.S.A. 10:4-18 [need not] also comply
with the forty-eight-hour notice requirements of N.J.S.A. 10:4-
8(d)."    In Crifasi, supra, 156 N.J. Super. at 185-86, we
approved the appointment of a replacement member to the Borough
Council at a regularly scheduled meeting, despite the fact that
the topic had not been included in the meeting's agenda.
4
  By way of example, plaintiff cites Alpert, Goldberg, Butler,
Norton & Weiss, P.C. v. Quinn, 410 N.J. Super. 510 (App. Div.
2009), certif. denied, 203 N.J. 93 (2010), in support of his
argument to apply the contract law doctrine of "incorporation by
reference" to the question of statutory construction we confront
here. Quinn involves a dispute between an attorney and a client
over the terms of a retainer agreement.       Id. at 518.     As
explained by our colleague Judge Lyons, "[u]nder New Jersey law,
two or more writings may constitute a single contract even
though they do not refer to each other. Whether two writings are
to be construed as a single contract, however, depends on the
                                                     (continued)


                                     11                                A-2520-13T3
attached by the Board to an agenda "highlights an ambiguity in

the statutory language" that should be resolved by this court

"liberally" in favor of disclosure under N.J.S.A. 10:4-21.

       Amici New Jersey School Boards Association (NJSBA) and New

Jersey Association of School Business Officials (NJASBO) both

urge   us    to   reverse   the   Law   Division's   ruling    and   adopt   the

definition of agenda contained in Formal Opinion No. 19-1976,

prepared by Deputy Attorney General (DAG) Mary Ann Burgess on

June 22, 1976, in response to four specific questions asked by

the State Commissioner of Education concerning the then recently

adopted OPMA.       In question number four, the Commissioner asked:

"What is the scope of the term 'agenda' as used in the Open

Public      Meetings   Act?"      DAG   Burgess   noted   the    Commissioner

"specifically ask[ed] whether the term [agenda] may be construed

to mean the several sheets of paper which enumerate the items

for consideration by the [State] Board, or whether the term must

be defined to include all the pages of descriptive materials

provided to members of the Board."

       DAG Burgess began her analysis by acknowledging "[t]here is

no definition of 'agenda' within the [OPMA]."                 After citing to


(continued)
intent of the parties."   Id. at 533 (citation omitted).  These
principles of contract law are not useful or relevant to the
question of statutory construction raised in this appeal.




                                        12                             A-2520-13T3
the meaning of "agenda" in Black's Law Dictionary (4th ed.) and

the    Webster's    Third      New    International       Dictionary    (1965),     and

reviewing     the   then       most       recent     decisions   from    this    court

discussing the canons of statutory interpretation, DAG Burgess

concluded there was no indication in the OPMA that the term

"agenda" should be accorded any "special meaning."                       Building on

this    conclusion,      she     opined       that   "[t]he   notice    required     by

N.J.S.A. 10:4-8(d) . . . need only contain a listing of the

items which will be before the Board at the meeting and need not

include    the   supportive          or     explanatory   materials     and     reports

relative to such items."

       Amicus the American Civil Liberties Union of New Jersey

(ACLU-NJ) begins its argument by emphasizing our State's long

commitment to protecting and strengthening the public's right to

access public information.                The ACLU-NJ quotes the testimony of

Assemblyman      Byron      M.       Baer     before    the   Assembly     Judiciary

Committee.       Assemblyman Baer was the sponsor of the bill that

would become the OPMA, and is indisputably recognized as the key

voice in the Legislature who advocated for the passage of the

legislation officially known as the "Senator Byron M. Baer Open

Public Meetings Act."            N.J.S.A. 10:4-6.

       Assemblyman Baer personally championed the public policies

of transparency and access embodied in the OPMA.                         Despite the




                                              13                              A-2520-13T3
provisions in the statute intended to protect these egalitarian

values, the ACLU-NJ claims vague agendas and insufficient notice

remain     a    persistent      problem        nearly     forty    years       after    the

enactment of the OPMA.              The ACLU-NJ thus urges us to affirm the

Law   Division's        expansive       view    of      "agenda"    as     a    means    of

fulfilling the OPMA's promise of requiring transparency in the

way public bodies transact the public's business.

                                           B

      We begin our analysis by acknowledging that the overarching

public    policy       that    drives    the    OPMA     is     "'the    right    of    [a]

citizen[] to have adequate advance notice of and the right to

attend    all       meetings   of    public     bodies     at    which   any     business

affecting the public is discussed or acted upon in any way.'"

McGovern v. Rutgers, 211 N.J. 94, 99 (2012) (quoting N.J.S.A.

10:4-7).        Our State's commitment to transparency in the conduct

of governmental affairs has deep roots.                         As noted by Justice

Pashman        in    Polillo    v.    Deane,      74 N.J. 562,    570     (1977),

"[a]lthough state legislation in this area has proliferated only

in the last decade, the common law origins of this important

policy may be traced to English law dating back to the first

half of the 18th century."               We are thus bound to construe the

provisions of the OPMA "liberally . . . in order to accomplish




                                           14                                    A-2520-13T3
its purpose and the public policy of this State[.]"                                  N.J.S.A.

10:4-21.

       The Board is a "public body" as defined in N.J.S.A. 10:4-

8(a).        As    such,    absent       the    existence         of    two    specifically

codified exceptions5 that are not relevant here, the Board is not

permitted to meet to conduct official business without having

provided "adequate notice" to the public.                          N.J.S.A. 10:4-9(a).

The OPMA provides two separate, yet related, means for public

bodies to provide the notice required by N.J.S.A. 10:4-9(a).

Read in pari materia with the requirements of N.J.S.A. 10:4-

8(d),    N.J.S.A.     10:4-18      requires         the   Board        to   publish,    "[a]t

least once each year," notice giving the time, date, location

and,    to   the    extent      known,    the       agenda   of    any      Board    meetings

scheduled for that year.              This annual notice must be published

in "at least two newspapers . . . designated by the public body

to   receive       such    notices[.]"          N.J.S.A.      10:4-8(d).             The   two

newspapers        designated     by   the       Board     must     have       "the   greatest

likelihood of informing the public[.]"                    Ibid.

       Here, the Board admitted before the Law Division that in

October      2013,        the    Board's        Secretary/School              Administrator


5
  The two exceptions permitting a public body to meet without
having provided "adequate notice" are codified in N.J.S.A. 10:4-
9(b) and N.J.S.A. 10:4-12(b). See McGovern, supra, 211 N.J. at
101.



                                               15                                    A-2520-13T3
discovered the annual notice of the Board's meetings for the

school year 2013-2014 had been published in only one newspaper.

The   Secretary/School    Administrator   certified    that    the     Board

elected "to voluntarily publish agendas for each meeting, which

set forth, to the extent known, the order of business of the

upcoming meeting.        These agendas are published within forty-

eight (48) hours of the meeting."

      Although the Board decided to also post its agenda on its

official website, it had no obligation under the OPMA to do so.

The OPMA does not require public bodies to post on its public

website,    no   later   than   forty-eight   (48)   hours    before    all

meetings, the full agenda for such meetings.         N.J.S.A. 10:4-9.1,

which was adopted by the Legislature effective November 4, 2002,

provides:

            In addition to the notice requirements of
            the "Open Public Meetings Act," P.L. 1975,
            c. 231 (C. 10:4-6 et seq.), a public body
            may provide electronic notice of any meeting
            of the public body through the Internet.

            As used in this section, "electronic notice"
            means advance notice available to the public
            via electronic transmission of at least 48
            hours, giving the time, date, location and,
            to the extent known, the agenda of any
            regular, special or rescheduled meeting,
            which notice shall accurately state whether
            formal action may or may not be taken at
            such meeting.

            As used in this section, "Internet" means
            the international computer network of both



                                    16                           A-2520-13T3
           federal and non-federal interoperable packet
           switched data networks.

           [N.J.S.A. 10:4-9.1 (emphasis added).]

Thus, as N.J.S.A. 10:4-9.2 makes clear, "no electronic notice

issued pursuant to this act shall be deemed to substitute for,

or be considered in lieu of, [the] adequate notice [in N.J.S.A.

10:4-8(d)]."      See also McGovern, supra, 211 N.J. at 100-01.

       With this statutory framework as backdrop, we now turn to

the discrete issue before us - what the meaning of "agenda" is

in the context of the "adequate notice" requirement in N.J.S.A.

10:4-8(d).     As we have shown, the legislative history of the

OPMA   includes    comments   exalting   the    laudable   goals   of    the

drafters of this landmark legislation and the democratic values

they hoped to promote by its passage.          The record also shows the

executive branch was equally committed to taking public bodies

out of the shadows and compelling them to conduct the public's

business in the "sunshine."

       On October 21, 1975, Governor Brendan Byrne declared he

expected the statute would "significantly alter the process of

government in New Jersey . . . [a] process [that] has long

demanded alteration."      The Governor noted the OPMA "is based on

the fundamental premise that government should be open to public

scrutiny, and accountable to the public it serves."




                                   17                              A-2520-13T3
    The   final    version   of   this      legislation   contains   a    clear

declaration   of   public    policy        favoring   transparency   in    the

conduct of public bodies and encouraging citizen participation

in the democratic process.         The following relevant section of

this declaration illustrates the point:

          The Legislature finds and declares that the
          right of the public to be present at all
          meetings of public bodies, and to witness in
          full detail all phases of the deliberation,
          policy formulation, and decision making of
          public bodies, is vital to the enhancement
          and proper functioning of the democratic
          process; that secrecy in public affairs
          undermines the faith of the public in
          government and the public's effectiveness in
          fulfilling its role in a democratic society,
          and hereby declares it to be the public
          policy of this State to insure the right of
          its citizens to have adequate advance notice
          of and the right to attend all meetings of
          public   bodies   at   which  any   business
          affecting the public is discussed or acted
          upon in any way except only in those
          circumstances where otherwise the public
          interest would be clearly endangered or the
          personal privacy or guaranteed rights of
          individuals would be clearly in danger of
          unwarranted invasion.

          The Legislature further declares it to be
          the public policy of this State to insure
          that the aforesaid rights are implemented
          pursuant to the provisions of this act so
          that   no  confusion,  misconstructions or
          misinterpretations may thwart the purposes
          hereof.

          [N.J.S.A. 10:4-7 (emphasis added).]




                                      18                             A-2520-13T3
       Governor Byrne made transparency of governmental affairs a

central part of his official statement:

             On balance, I believe that the idea of open
             government deserves a chance in New Jersey.
             The public's business can and should be
             carried out in public.      Public agencies
             exist for the public's convenience, not
             their own. I have always pledged myself to
             that goal.   This bill will be critical in
             achieving that objective. It establishes in
             the statute books the public's right to know
             how, why and by whom the public trust in
             public bodies is effectuated in governmental
             decisions.

       Competing for legislative attention alongside these high

ideals were also the concerns expressed by those who would be

directly affected by the legal and practical obligations imposed

by   this    statute.       Governor    Byrne    articulated      one    of   these

concerns in the following prescient question: "Will the courts

find it impossible to apply definitions of essential terms in

particular contexts?"           Although the question before us does not

present us with an "impossible" task, it is, at the very least,

a    daunting    one.      We    are   asked    to   construe    forty-year-old

statutory terms rooted in the concept that notice requires some

form    of   paper      publication,    in     the   context    of   our      modern

electronic      age,     where    hand-held      wireless      devices     are    as

ubiquitous      and   seemingly    indispensable      as   newspapers      were   in

1975.




                                        19                                 A-2520-13T3
      Specifically, we are asked to construe the term "agenda" as

used in N.J.S.A. 10:4-8(d).              It seems clear to us that the

drafters of the OPMA wanted to compel public bodies in this

State to conduct the public's business in the light of day,

hence its unofficial moniker, "the Sunshine Law."                          The OPMA

protects the right of the public "to be present at all meetings

of public bodies, and to witness in full detail all phases of

the   deliberation,     policy     formulation,        and   decision     making    of

public bodies."        N.J.S.A. 10:4-7.             Toward that end, the OPMA

obligates public bodies to provide "written advance notice of at

least 48 hours, giving the time, date, location and, to the

extent known, the agenda of any regular, special or rescheduled

meeting[.]"    N.J.S.A. 10:4-8(d) (emphasis added).

      The   OPMA   does    not    define      the    term    "agenda."     The     Law

Division construed the term "agenda" to include the attachments

and supplemental documents mentioned therein principally because

the Board has been unable to articulate any persuasive reasoning

why the attachments should not be posted with the agendas prior

to Board meetings.        Once the Board undertook the voluntary step

of posting the agenda on its website, the Law Division found no

practical     reason      to     withhold      the     supplemental       materials

mentioned    therein.          Under   this    line    of    reasoning,    the     Law




                                        20                                  A-2520-13T3
Division filled this void of statutory authority by judicial

fiat.

    The provisions in the OPMA that define "adequate notice"

are tethered to a world where daily newspapers were presumed to

be the most reliable and efficacious means of providing the

public with notice of "the time, date, location and, to the

extent known, the agenda of any regular, special or rescheduled

meeting[.]"        N.J.S.A.   10:4-8(d).         In    construing    the   term

"agenda" in our modern technological age,                it is tempting to

define "agenda" to include attachments, appendices, and other

forms of supplemental material because, practically, it merely

requires   adding    an   electronic    "link"    to   the   Board's    agenda,

which is already posted on its official website.                    Considering

the public policy goals of the statute, it is nearly impossible

to imagine this approach would have been rejected by Assemblyman

Baer if it had been available in 1975.

    However, our role as judges in our tripartite system of

government    is    to    construe   statutes     by    using   well-settled

principles of legislative interpretation, not to amend statutes

using our own notion of what is in the public's best interest.

Our Supreme Court has recently reaffirmed what this approach

entails:

           In statutory interpretation, a court's role
           is   to   determine   and   effectuate  the



                                       21                              A-2520-13T3
           Legislature's intent. The first step toward
           that end is to consider the plain language
           of the statute.    Statutory language should
           be given its ordinary meaning and be
           construed    in   a    common-sense  manner.
           Further, when construing the Legislature's
           words, every effort should be made to avoid
           rendering    any   part    of   the  statute
           superfluous.

           In sum, our overriding goal is to discern
           and   effectuate    the   legislative    intent
           underlying the statutory provision at issue.
           Our role is not to rewrite a plainly-written
           enactment of the Legislature []or [to]
           presume   that    the   Legislature    intended
           something other than that expressed by way
           of the plain language.      Where the language
           is   unclear   or   ambiguous,     or  if   the
           Legislature's     intention     is    otherwise
           uncertain, resort may be had to extrinsic
           aids to assist us in our understanding of
           the Legislature's will.

           [State in the Interest of K.O., 217 N.J. 83,
           91-92   (2014)   (alteration   in  original)
           (citations   omitted)   (internal  quotation
           marks omitted).]

      Applying    these   principles   of    statutory   construction,     we

construe "agenda" by giving it its plain, ordinary meaning: "a

list or outline       of things to be considered or done."6                The

"adequate notice" requirement in N.J.S.A. 10:4-8(d), including

the reference to "agenda," has not been amended since the OPMA

was   adopted    in   1975.   Although      Advisory   Opinions   issued    by


6
  Merriam-Webster, Full Definition of Agenda,
http://www.merriam-webster.com/dictionary/agenda            (last   visited
Aug. 9, 2015).



                                   22                               A-2520-13T3
Attorneys General are not binding on the judiciary, a formal

opinion of the Attorney General on an issue of law is binding on

State agencies.       See In re Town of Harrison, 440 N.J. Super.
268, 298-99 (App. Div. 2015) (citing Gladden v. Bd. of Trs. of

the PERS, 171 N.J. Super. 363 (App. Div. 1979)).

    The    Attorney      General's      Advisory   Opinion      No.     19-1976     was

issued shortly after the Legislature adopted the OPMA and has

guided public bodies on the meaning of "agenda," as used in

N.J.S.A. 10:4-8(d), for nearly forty years.                     The approach the

Attorney General used to construe the term "agenda" in Advisory

Opinion    No.   19-1976     tracks      the    methodology         for    statutory

construction our Supreme Court reaffirmed in K.O.                     We discern no

rational   or    legal    basis    to    deviate   from       the   definition      of

"agenda" the Attorney General endorsed in Advisory Opinion No.

19-1976.

    Furthermore, by enjoining the Board to post attachments in

an agenda unless it "has a good faith belief that such documents

are subject to an enumerated privilege, exemption, or the like"

under OPRA, the OPMA, or the common law right of access, the Law

Division improperly conflated three legally distinct sources of

authority.       Although    all     three     promote    a    public      policy   of

transparency     in      governmental      affairs,      they       each    serve     a




                                         23                                  A-2520-13T3
different purpose and have different and independent procedural

and substantive standards for obtaining judicial relief.

       The OPMA is intended to insure the right of citizens "to

have adequate advance notice of and the right to attend all

meetings        of     public       bodies[.]"                  N.J.S.A.         10:4-7.         "The

Legislature          adopted      OPRA     to       maximize         public      knowledge      about

public affairs in order to ensure an informed citizenry and to

minimize the evils inherent in a secluded process."                                     O'Boyle v.

Borough     of       Longport,       218 N.J. 168,   184       (2014)   (citations

omitted) (internal quotation marks omitted).                                     The common law

right of access is an independent source of legal authority for

the    public    to        gain   access       to       public       records     and    defines      "a

public record" more broadly than the definition of "government

record" contained in OPRA.                    Bergen Cnty. Improvement Auth. v. N.

Jersey    Media       Grp.,       Inc.,       370       N.J.     Super.     504,      509-10    (App.

Div.), certif. denied, 182 N.J. 143 (2004).

       We conclude our analysis by noting that changes in the law

often do not occur parallel with technological or scientific

advancements.          In 2002, the Legislature adopted N.J.S.A. 10:4-

9.1,    giving       public       bodies       the       option      to    "provide     electronic

notice     of        any     meeting          of        the     public     body       through     the

Internet[,]"          but     only       as        an     addition        to    the     traditional

newspaper       notice       required          by       N.J.S.A.       10:4-8(d),        not    as    a




                                                    24                                     A-2520-13T3
substitute.     See N.J.S.A. 10:4-9.2.     With the exception of this

notable "internet"-related amendment, the OPMA remains firmly

rooted in 1975.

       The information technology revolution has transformed our

lives in profound and irrevocable ways since the adoption of the

OPMA    over    forty   years   ago.      Thus,     there   may     be     no

technologically    sound   reason   to   disagree   with    the    facially

sensible approach adopted by the Law Division here.               However,

"[t]he wisdom of a statute is not for the courts."                Harrison,

supra, 440 N.J. Super. at 301 (quoting Dacunzo v. Edgye, 19 N.J.
443, 454 (1955)).       As Justice LaVecchia recently reminded us

writing on behalf of a unanimous Supreme Court, "[i]t is not our

job to engraft requirements [on a statute] that the Legislature

did not include.        It is our role to enforce the legislative

intent as expressed through the words used by the Legislature."

Lippman v. Ethicon, Inc., ____ N.J. ____, ____ (2015) (slip op.

at 46-47).

       We thus respectfully suggest that the other branches of our

tripartite system of government heed Governor Byrne's admonition

included in his statement endorsing the passage of the OPMA in

1975:    "The   Legislature     should   systematically     monitor      the

experience of government at all levels in living with this new

law and analyze the need for amendment on the basis of that




                                    25                             A-2520-13T3
experience."    In the meantime, our duty is to uphold the OPMA in

its current form.

    Reversed.




                                 26                       A-2520-13T3